20-01185-mew          Doc 31      Filed 05/21/21 Entered 05/21/21 17:19:07               Main Document
                                               Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
In re:                                                                       Chapter 7

BOAZ BAGBAG,                                                                 Case No. 08-12667 (MEW)

                                             Debtor.
------------------------------------------------------------------------X
SUMMA CAPITAL CORP.,                                                         Adv. Proc. No. 20-1185
                                                                             (MEW)
                 Plaintiff,
        v.

BOAZ BAGBAG,

                  Defendant.
-------------------------------------------------------------------------X

             SCHEDULING ORDER AND TEMPORARY RESTRAINING ORDER

        Plaintiff Summa Capital Corp. (“Summa”) has filed an Emergency Motion For Injunctive

Relief Against Defendant Boaz Bagbag (the “Motion”) [ECF # 25], seeking to enjoin Bagbag

and his counsel from pursuing the proposed Third, Fourth and Fifth Causes of Action asserted in

the Second Amended Complaint dated May 14, 2020 filed in the Supreme Court of the State of

New York, County of New York, under Index No. 161205/2020 [NYSCEF # 80];

and the Court having reviewed the Motion, the relevant state court papers, and the Opposition of

Boaz Bagbag To Plaintiff’s Emergency Motion For Injunctive Relief [ECF # 27]; and the Court

having heard the arguments of the parties at a hearing on May 21, 2021; and it appearing to the

Court that the proposed additional causes of action that Bagbag proposes to pursue in state court

constitute requests that the state court reconsider and rule upon issues that this Court has already

considered and decided adversely to Bagbag regarding Summa’s rights to pursue the

enforcement of a judgment entered by this Court, the interpretation of a prior court-approved

Stipulation and this Court’s jurisdiction over the judgment enforcement proceedings, and

therefore that Plaintiff has established a likelihood of success in showing that the new causes of

action are impermissible attempts by Bagbag to litigate the same issues in multiple courts at the
20-01185-mew       Doc 31      Filed 05/21/21 Entered 05/21/21 17:19:07             Main Document
                                            Pg 2 of 3



same time and also to relitigate, in a state court, matters that this Court has already decided

against Bagbag; and it further appearing to this Court that in the absence of a temporary

restraining order Plaintiff and the Plaintiff’s principal and attorneys (who are also defendants in

the state court litigation) are threatened with irreparable harm in that they may improperly be

subjected to multiple litigations in different courts over the same issues and/or to a relitigation of

issues that have already been decided against Bagbag, and may be forced to incur costs for which

they will have no clear right to recompense; and it further appearing that a temporary restraining

order is also appropriate and necessary to protect the integrity of this Court’s prior rulings, to

protect against improper collateral attacks on those rulings, and to protect this Court’s

jurisdiction over matters that have already been raised and litigated before this Court; and for

good cause and the other reasons stated on the record on May 21, 2021:

       IT IS HEREBY ORDERED THAT:

       1.      The Court will hold a hearing on the request for injunctive relief on June 9, 2021

at 10:00 a.m. Defendant Boaz Bagbag shall file any objections or other responses to the

requested relief on or before June 4, 2021. Plaintiff shall file any reply to the

objections/responses on or before June 8, 2021 at 12:00 noon.

       2.      Pending the hearing and determination of the request for injunctive relief,

defendant Boaz Bagbag and his attorneys are temporarily restrained from taking any actions to

pursue or to seek relief with respect to the Third, Fourth and Fifth Causes of Action asserted in

the Second Amended Complaint dated May 14, 2020 filed in the Supreme Court of the State of

New York, County of New York, under Index No. 161205/2020 [NYSCEF # 80]. This restraint

shall prohibit the pursuit of those claims against all of the parties against whom Bagbag has

proposed to assert such claims.




                                                  2
20-01185-mew   Doc 31     Filed 05/21/21 Entered 05/21/21 17:19:07            Main Document
                                       Pg 3 of 3



      3.    Upon the Court’s motion, this adversary proceeding is reopened.

Dated: New York, New York
       May 21, 2021
      Time: 5:15 p.m.

                                         s/Michael E. Wiles
                                         THE HONORABLE MICHAEL E. WILES
                                         UNITED STATES BANKRUPTCY JUDGE




                                            3
